

115 HR 4571 IH: Fair Access to Insurance for Retired (FAIR) Heroes Act of 2017
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4571IN THE HOUSE OF REPRESENTATIVESDecember 6, 2017Mrs. Davis of California (for herself, Mr. Wilson of South Carolina, Ms. Gabbard, Mr. Mast, and Ms. Rosen) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Energy and Commerce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to expand eligibility for the TRICARE program to include
			 certain veterans entitled to benefits under the Medicare program due to
			 conditions or injuries incurred during service in the Armed Forces and to
			 waive the Medicare part B late enrollment penalty for such veterans, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Access to Insurance for Retired (FAIR) Heroes Act of 2017. 2.Eligibility for TRICARE for veterans entitled to Medicare benefits due to conditions or injuries incurred during service in the Armed Forces (a)TRICARE provisions (1)In generalParagraph (2) of section 1086(d) of title 10, United States Code, is amended—
 (A)in subparagraph (A), by striking is enrolled and inserting (i) is enrolled; (B)by redesignating subparagraph (B) as clause (ii);
 (C)in clause (ii), as redesignated by paragraph (2), by striking the period at the end and inserting ; or; and (D)by inserting after subparagraph (A) the following new subparagraph (B):
						
 (B)is a person described in subparagraph (A)(ii) who— (i)is retired for disability under chapter 61 of this title as a result of an injury or condition suffered during service in the armed forces;
								(ii)
 (I)is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act pursuant to subparagraph (A) or (C) of section 226(b)(2) of such Act (42 U.S.C. 426(b)(2)) and is entitled to a benefit described in subparagraph (A) of such section; or
 (II)is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act pursuant to subparagraph (A) or (C) of such section and whose entitlement to a benefit described in subparagraph (A) of such section terminated due to performance of substantial gainful activity; and
 (iii)has declined to enroll in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.)..
 (2)Allowance of one change of enrollmentSuch section is further amended by adding at the end the following new paragraph:  (6) (A)Except as provided in subparagraph (B), after the end of the special enrollment period provided under section 2(a)(3) of the Fair Access to Insurance for Retired (FAIR) Heroes Act of 2017, an individual described in paragraph (2)(B) may switch only once from enrollment under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) to enrollment in a plan contracted for under subsection (a).
 (B)The limitation under subparagraph (A) does not apply to enrollment by an individual in a plan contracted for under subsection (a) by reason of termination of the entitlement of the individual to a benefit described in subparagraph (A) of section 226(b)(2) of the Social Security Act (42 U.S.C. 426(b)(2)) due to the performance of substantial gainful activity..
				(3)Special enrollment period
 (A)In generalThe Secretary of Defense shall provide for a special enrollment period during which an individual described in subsection (d)(2)(B) of section 1086 of title 10, United States Code, may enroll in a health care plan under such section. Such period shall begin as soon as possible after the date of the enactment of this Act and shall end 12 months later.
 (B)Coverage periodIn the case of an individual who enrolls during the special enrollment period provided under subparagraph (A), the coverage period under section 1086 of title 10, United States Code, shall begin on the first day of the month following the month in which the individual enrolls.
 (4)Conforming amendmentsSection 1086(d) of title 10, United States Code, is amended— (A)in paragraph (4)(A), in the matter preceding clause (i), by striking paragraph (2)(B) and inserting paragraph (2)(A)(ii); and
 (B)in paragraph (5)— (i)by striking subparagraph (B) and inserting subparagraph (A)(ii); and
 (ii)by striking subparagraph (A) and inserting subparagraph (A)(i). (b)Medicare provisions (1)Waiver of Medicare part B late enrollment penalty (A)In generalSection 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended by adding at the end the following new sentences: No increase in the premium shall be effected for a month in the case of an individual who demonstrates to the Secretary that the individual, with respect to such month, is an individual described in section 1086(d)(2)(B) of title 10, United States Code. The Secretary of Health and Human Services shall consult with the Secretary of Defense in identifying individuals described in the previous sentence..
 (B)Effective dateThe amendment made by subparagraph (A) shall apply to premiums for months beginning after the date of the enactment of this Act. The Secretary shall establish a method for providing rebates of premium penalties paid for months after the date of the enactment of this Act for which a penalty does not apply under such amendment but for which a penalty was previously collected.
					(2)Medicare part B special enrollment period
 (A)In generalIn the case of any individual who, as of the date of the enactment of this Act, is eligible to enroll but is not enrolled under part B of title XVIII of the Social Security Act and is an individual described in section 1086(d)(2)(B) of title 10, United States Code, the Secretary of Health and Human Services shall provide for a special enrollment period during which the individual may enroll under such part. Such period shall begin as soon as possible after the date of the enactment of this Act and shall end 12 months later.
 (B)Coverage periodIn the case of an individual who enrolls during the special enrollment period provided under subparagraph (A), the coverage period under part B of title XVIII of the Social Security Act shall begin on the first day of the month following the month in which the individual enrolls.
					(c)Notification and information to beneficiaries
 (1)Notification regarding insurance optionsThe Secretary of Defense shall coordinate with the Secretary of Health and Human Services to identify individuals described in section 1086(d)(2)(B) of title 10, United States Code, as added by subsection (a), and notify those individuals about their health insurance options under the TRICARE program, as defined in section 1072 of such title, and the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
				(2)Provision of information to beneficiaries
 (A)In generalThe Secretary of Defense shall provide to individuals described in paragraph (1) educational materials, information, and counseling regarding the effects of not enrolling in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.), including information comparing premiums, copayments, deductibles, provider networks, future enrollment opportunities, and penalties for the various health insurance plans available to assist those individuals in making appropriate health insurance choices.
 (B)TimingThe Secretary shall provide the educational materials, information, and counseling described in subparagraph (A) to an individual described in paragraph (1) before the individual elects to change enrollment between the TRICARE program, as defined in section 1072 of title 10, United States Code, and the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
					